                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL PARROTTA                                   CIVIL ACTION

                      v.                           NO. 18-2842

PECO ENERGY COMPANY


                                            ORDER

       AND NOW, this 3pt day of January 2019, upon considering Defendant's Motion for

summary judgment (ECF Doc. No. 15), Plaintiffs Opposition (ECF Doc. No. 20), Defendant's

Reply (ECF Doc. No. 21), Plaintiffs Sur-reply (ECF Doc. No. 24), and for reasons in the

accompanying Memorandum, it is ORDERED:

       1.      Defendant's Motion for summary judgment (ECF Doc. No. 15) is GRANTED as

to Plaintiffs claims under the Americans with Disabilities Act, Pennsylvania Human Relations

Act, and the Family and Medical Leave Act, as there are no genuine issues of material fact and

judgment in favor of Defendant is warranted as a matter of law;

       2.      Plaintiffs state law tortious interference claim is DISMISSED without

prejudice as we lack subject matter jurisdiction over this claim; and,

       3.      The Clerk of Court shall close this case.
